Citation Nr: 0500942	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  00-10 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for claimed migraine 
headaches.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Kedem, Counsel





INTRODUCTION

The veteran had active duty service from September 1979 to 
November 1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the RO.

The Board remanded this matter to the RO in December 2003 for 
additional development of the record.  

The appeal is again being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

In July 2004, the veteran was afforded a neurologic 
examination to determine whether he suffers from migraine 
headaches and, if so, whether there is a nexus between these 
migraine headaches and any event in service.  

The examination report reflects that the examiner requested a 
magnetic resonance imaging (MRI) and an electroencephalogram 
(EEG) to exclude any structural brain lesion or any 
electrical abnormality of brain function.  The foregoing 
reports are not contained within the record.  

The RO must obtain these reports and ask the July 2004 VA 
examiner to comment upon the results as they pertain to the 
issue of whether the veteran suffers from migraine headaches 
that are related to service.  

The veteran has not been given notice of the current version 
of 38 C.F.R. § 3.159 (2004).  The Supplemental Statement of 
the Case issued pursuant to this remand must contain the 
foregoing provision in full.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
in order to obtain MRI and EEG results 
requested pursuant to the veteran's July 
2004 VA neurologic examination.  

2.  The RO must take all indicated action 
to contact the July 2004 VA examiner and 
ask him to comment upon the results of 
the MRI and EEG conducted pursuant to the 
July 2004 VA neurologic examination.  
Then the examiner again should opine as 
to whether the veteran currently suffers 
from separate and distinct disability 
manifested by migraine headaches and, if 
so, whether the migraine headache 
disorder at least as likely as not had 
its clinical onset during his period of 
active service.  Of course, a rationale 
for all conclusions must be provided.  

3.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  If not, 
the RO should take corrective action.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  Then, after undertaking any other 
indicated development, the RO should 
readjudicate the claim in light of all 
the evidence of record.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The 
supplemental statement of the case must 
also apprise the veteran of the current 
version of 38 C.F.R. § 3.159.  An 
appropriate period of time should be 
allowed for a response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appeasable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




